                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                           FILED
                          MISSOULA DIVISION                                 AUG 2 2 2019
                                                                         Clerk, U.S Di1trict Court
                                                                            District Of Montana
                                                                                  Missoula



  DAVID P. KING, JR.,
                                                  CV 17-172-M-DLC
                      Plaintiff,

        vs.                                        ORDER

 LSF9 MASTER PARTICIPATION
 TRUST,

                      Defendant.


      Upon stipulation of the parties, IT IS ORDERED that this matter is

dismissed with prejudice. Fed. R. Civ. P. 41(a)(l)(A)(ii). The parties shall bear

their own attorneys' fees and costs.

      DATED this �day of August, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                        -1-
